Judgment affirmed, without costs of this appeal to either party. All concur. (Appeal from a judgment of the Court of Claims for claimant on a claim for personal injuries alleged to have been sustained by claimant, for property damage to his automobile, and for damages for loss of services of, and medical attendance for, claimant’s wife, by reason of claimant’s car being struck by a limb falling from a decayed tree adjacent to State highway.) Present — MeCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ. [3 Misc 2d 1020.]